DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The instant claim term “dry electrolyte” is given the specific definition found in the specification at [10]: “A dry electrolyte comprises a set of porous particles having the capacity to retain a given amount of liquid and a given amount of electrically conductive liquid retained in the particles.”  The scope of this definition includes any one of the following: A) a set of porous particles that are “dry” before being loaded with the electrically conductive liquid; B) a set of porous particles that are substantially “dry” on the surface of the particles even after being loaded with the electrically conductive liquid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ES2604830A1 using US 10683583 B2 as translation (both as submitted on Applicant's Information Disclosure Statement on 12 May 2021) in view of Larson (US 7153411 B2).
In regards to claim(s) 1, US’583 discloses polishing a metal surface by ion transport (abstract) by placing the metal surface in contact with a plurality of dry electrolytes (4; Figs. 1-2; particles are dry in that it is expressly avoided to leave free liquid on the surface of the particles; col. 3, lines 18-20), each of the plurality of dry electrolytes including a particle containing an electrically conductive liquid (col. 3, lines 21-25).
However, US’583 discloses the liquid is HF instead of HCl (col. 3, lines 21-25).
Larson pertains to electropolishing metal surfaces such as stents (col. 1, lines 7-12) and is therefore in the same field of endeavor as US’583.  Larson discloses that hydrogen chloride (HCl) is a 
In regards to claim(s) 2-3, US’583 discloses the particles comprise a sulfonated styrene-divinylbenzene copolymer with a microporous structure (col. 4, lines 12-14).
In regards to claim(s) 4-6, US’583 discloses the acid amount is about 1-10% (col. 3, lines 21-25) overlaps the instantly claimed range of 1-38%, 3-20% and 5-15%, and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
In regards to claim(s) 7, US’583 discloses water (col. 3, lines 21-25).
In regards to claim(s) 8, US’583 does not explicitly disclose that the metal surface is titanium.  Larson discloses it is known to electropolish active/electropositive metals such as titanium (col. 8, lines 16-20).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of US’583 to electropolish titanium as taught by Larson as there is a need to electropolish many metal or alloys containing titanium, such as stents (Larson, col. 1, lines 34-39).
In regards to claim(s) 12, US’583 discloses a plurality of dry electrolytes (4; Figs. 1-2; particles are dry in that it is expressly avoided to leave free liquid on the surface of the particles; col. 3, lines 18-20), each of the plurality of dry electrolytes including a particle containing an electrically conductive liquid (col. 3, lines 21-25).
However, US’583 discloses the liquid is HF instead of HCl (col. 3, lines 21-25).
Larson pertains to electropolishing metal surfaces such as stents (col. 1, lines 7-12) and is therefore in the same field of endeavor as US’583.  Larson discloses that hydrogen chloride (HCl) is a known acid to use in electropolishing (col. 8, lines 32-37).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrolyte of US’583 with Larson’s HCl because Larson teaches that halide acids are useful, in particular to reduce the stability of the surface oxides involving active transition metals (Larson, col. 8, lines 23-32).

In regards to claim(s) 15-17, US’583 discloses the acid amount is about 1-10% (col. 3, lines 21-25) overlaps the instantly claimed range of 1-38%, 3-20% and 5-15%, and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
Claim 9-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ES2604830A1 using US’583 as translation, in view of Larson, as evidenced by as evidenced by Amberlite (https://www.lenntech.com/Data-sheets/Rohm-&-Haas-Amberlite-252-RF-H-L.pdf) as submitted on Applicant's Information Disclosure Statement on 12 May 2021.
In regards to claim(s) 9 and 20, US’583 discloses the solid bodies are sulfonated styrene-divinylbenzene copolymer (col. 4, lines 4-14).  US’583 does not explicitly disclose the source of these particles, nor that the water retention capacity of the particles is 52 to 58%.  However, Amberlite evidences that sulphonated cross-linked styrene divinylbenzene copolymer is at least AMBERLITE 252RF H and is a macroporous cation exchange resin (p. 1).  Amberlite further discloses that the moisture capacity is 52-58% (volume).
In regards to claim(s) 10 and 18, US’583 does not explicitly disclose macroporous solid bodies that are ion exchange resin. Instead, US’583 discloses the solid bodies are sulfonated styrene-divinylbenzene copolymer and with a microporous structure (col. 4, lines 4-14).  US’583 does not explicitly disclose the source of these particles.  However, Amberlite evidences that sulphonated cross-linked styrene divinylbenzene copolymer is at least AMBERLITE 252RF H and is a macroporous cation exchange resin (p. 1).
In regards to claim(s) 11 and 19, US’583 discloses solid bodies of a sulfonated styrene-divinylbenzene copolymer that are spherical and have diameters of 0.3 to 0.8 mm (col. 4, lines 4-14) which overlaps the instantly claimed range of 0.6 to 0.8 mm and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,683583 or claims 1, 8-10, 12-13 and 16 of U.S. Patent No. 10975491, in view of Larson. Each of US’583 and US’491 disclose a plurality of dry electrolytes comprising the non-electrically conductive porous particles of sulfonated styrene-divinylbenzene copolymer that retain electrolyte. Larson discloses that hydrogen chloride (HCl) is a known acid to use in electropolishing (col. 8, lines 32-37).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of either US’583 or US’491 with Larson’s HCl because Larson teaches that halide acids are useful, in particular to reduce the stability of the surface oxides involving active transition metals (Larson, col. 8, lines 23-32).
Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,683583 or claims 1, 8-10, 12-13 and 16 of U.S. Patent No. 10975491, in view of Larson. as evidenced by Amberlite.
US’583 and US’491 does not explicitly disclose the source of these particles, nor that the water retention capacity of the particles is 52 to 58%.  However, Amberlite evidences that sulphonated cross-linked styrene divinylbenzene copolymer is at least AMBERLITE 252RF H and is a macroporous cation exchange resin (p. 1).  Amberlite further discloses that the moisture capacity is 52-58% (volume).
In regards to claim(s) 10-11, US’583 and US’491 do not explicitly disclose macroporous solid bodies that are ion exchange resin. Instead, US’184 discloses the solid bodies are sulfonated styrene-divinylbenzene copolymer and with a microporous structure (claim 8).  US’583 and US’491 do not explicitly disclose the source of these particles.  However, Amberlite evidences that sulphonated cross-linked styrene divinylbenzene copolymer is at least AMBERLITE 252RF H and is a macroporous cation exchange resin (p. 1).
Claims 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-8 of U.S. Patent No. 11,162,184 in view of Larson. Claims 1-3 and 6-8 of US’184 discloses a plurality of dry electrolytes comprising the non-electrically conductive porous particles of sulfonated styrene-divinylbenzene copolymer that retain electrolyte of 1-10% HF.  Larson discloses that hydrogen chloride (HCl) is a known acid to use in electropolishing (col. 8, lines 32-37).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrolyte of US’184 with Larson’s HCl because Larson teaches that halide acids are useful, in particular to reduce the stability of the surface oxides involving active transition metals (Larson, col. 8, lines 23-32).  
In further regards to claim(s) 15-17, US’184 discloses the acid amount is about 1-10% (col. 3, lines 21-25) overlaps the instantly claimed range of 1-38%, 3-20% and 5-15%, and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-8 of U.S. Patent No. 11,162,184 in view of Larson as evidenced by Amberlite.
In regards to claim(s) 18, US’184 does not explicitly disclose macroporous solid bodies that are ion exchange resin. Instead, US’184 discloses the solid bodies are sulfonated styrene-divinylbenzene copolymer and with a microporous structure (claim 8).  US’184 does not explicitly disclose the source of 
In regards to claim(s) 19, US’184 discloses solid bodies of a sulfonated styrene-divinylbenzene copolymer that are spherical and have diameters of 0.3 to 0.8 mm (claim 7) which overlaps the instantly claimed range of 0.6 to 0.8 mm and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
In regards to claim(s) 20, US’184 discloses the solid bodies are sulfonated styrene-divinylbenzene copolymer (claim 8).  US’184 does not explicitly disclose the source of these particles, nor that the water retention capacity of the particles is 52 to 58%.  However, Amberlite evidences that sulphonated cross-linked styrene divinylbenzene copolymer is at least AMBERLITE 252RF H and is a macroporous cation exchange resin (p. 1).  Amberlite further discloses that the moisture capacity is 52-58% (volume).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794